ON STATE’S MOTION FOR ' REHEARING
WOODLEY, Presiding Judge.
..The state questions our conclusion that the facts show the misdemeanor offense of •procuring rather than the felony offense of pandering, for .which he was tried and found guilty.'
To illustrate the correctness of our holding, we direct attention to the court’s charge herein defining the offense for which the appellant was on trial in the following words:
“I instruct you that the statutes of the State of Texas provide that whoever shall invite, solicit, procure, allure or use any means in alluring or procuring any female to visit and be at any particular house, room or place for the purpose of meeting and having unlawful sexual intercourse with any male person, shall be punished by confinement in the penitentiary for any term of years not less than two.”
Except for the punishment, the court’s definition is in the language of Art. 525 P.C. which defines the misdemeanor offense of procuring and reads, in part:
“Whoever shall invite, solicit, procure, allure or use any means in alluring or procuring any female to visit and be at any particular house, room or place for the purpose of meeting and having unlawful sexual intercourse with any male person, * ⅜ * shall be fined not less than fifty nor more than two hundred dollars and be confined in jail not less than one nor more than six months.”
We remain convinced that the evidence, though sufficient to show the misdemeanor offense of procuring, is not sufficient to sustain this conviction for the felony offense of pandering. Any other conclusion would require a holding that there is no longer a misdemeanor offense of procuring a female for unlawful sexual intercourse, and that such act once punishable under Art. 525 P.C. now constitutes pandering under Art. 519 V.A.P.C. as amended. We cannot reach such conclusion, nor can we find a more accurate construction of the two statutes than that stated in our original opinion herein.
The state’s motion for rehearing is overruled.